UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------X
JAMIE YOUNG,

                                Plaintiff,
                                                         ORDER
              -against-                                  18-CV-4216(JFB)(AKT)

MR. LUGO, Parole Officer; MR. MCLEAN,
Parole Officer; MR. PAYTON, Parole Officer;                                    FILED
MR. REHAL, Parole Officer; MR. BOTWINICK,                                    IN CLERK'S OFFICE
                                                                       U.S. DISTRICT COURT E.D.N.Y.
Parole Officer; MS. MENCARELLI, Parole Officer;:
JOHN DOES 1-12, S.C.P.D. Officers; DR. CARL
GOODMAN, E.R. Doctor B.M.H.; JANE DOE,
                                                                       *      APR 04 2019       *
Nurse, Brkhvn Mem. Hosp.; MR. HERNANDEZ,                               LONG ISLAND OFFICE
Asst. Nurse B.M.H; JOHN DOES #1-8 B.M.H.
Security Staff;
               ---------------------------X
JOSEPH F. BIANCO, District Judge:

       On July 25, 2018, incarcerated prose plaintiff Jamie Young ("plaintiff') filed an informa

pauperis civil rights complaint pursuant to 42 U.S.C. § 1983 ("Section 1983") against parole

officers Lugo, McClean, Payton, Rehal, Botwinick, and Mencarelli, as well as twelve unidentified

individuals alleged to be Suffolk County police officers ("John Doe police officers"), Dr. Carl

Goodman, Mr. Hemandez--an assistant nurse at Brookhaven Memorial Hospital ("BMH"), an

unidentified nurse at BMH ("Jane Doe"), and eight unidentified BMH security staff members

(collectively, "defendants").    (ECF No. 1.)   Upon review of the declaration accompanying

plaintiffs application to proceed in forma pauperis (ECF No. 2), the Court finds that plaintiffs

financial status qualifies him to commence this action without prepayment of the filing fees. See

28 U.S.C. § 1915(a)(l). Accordingly, plaintiffs application to proceed in forma pauperis is

granted. However, for the reasons that follow, plaintiffs official capacity claims against parole

officers Lugo, McClean, Payton, Rehal, Botwinick, and Mencarelli are dismissed with prejudice

                                                1
pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(iii) and 1915A(b)(2), because these claims are barred by

Eleventh Amendment immunity.            Plaintiffs Section 1983 claims against the unidentified

individuals are dismissed without prejudice, with leave to file an amended complaint within thirty

(30) days from the date of this Order. No summonses shall issue at this time. If plaintiff timely

files an amended complaint, it shall be screened pursuant to 28 U.S.C. § 1915A(a). If plaintiff

does not file an amended complaint within the time allowed, summonses shall issue for the named

defendants, including Lugo, McClean, Payton, Rehal, Botwinick, and Mencarelli in their

individual capacities, and the United States Marshal Service ("USMS") shall serve them.

                                           BACKGROUND

       Plaintiff's handwritten complaint alleges a deprivation of his Fourth and Fourteenth

amendment rights in connection with a strip search following his arrest for "violations of [his]

conditions of release." (Compl.     ~   1.) According to the complaint, plaintiff was taken to the

Fifth Precinct, Suffolk County, by parole officers Lugo and McLean and strip searched. (Id.        ~,r
2, 4.) Plaintiff claims that the officers said that it appeared that plaintiff had "a foreign object

secreted in his anus" and told plaintiff they were going to get a search warrant to "search plaintiffs

anus more thoroughly." (Id.~~ 5, 7.) Plaintiff was moved to the booking area where he was

allegedly handcuffed to a table for approximately two hours and Lugo and McLean left the

precinct, thereby transferring his "custody from that of the DOCCS parole officials and the

replacing of plaintiff's custody into that of the Suffolk County Police Department .... " (Id.~~

9-10.) Plaintiff claims that the Suffolk County police officers were unsuccessful in obtaining a

search warrant, and therefore Lugo returned to the precinct along with parole officer Payton to

transport plaintiff to BMH for a medical search examination of plaintiff's rectum. (Id.~~ 12-13,

22.) Plaintiff alleges that he then stated that he wanted to have a lawyer present and that he

                                                  2
objected to any medical tests absent a valid warrant. (Id. ,Ii{ 14-15.)

       Upon his arrival at BMH, plaintiff alleges that he "refus[ed] to exit the transport vehicle []

[by] curling up into a 'fetal position' and tightening his muscles" and was pulled out of the vehicle

by Lugo and Payton. (Id. 124.) Plaintiff claims that Lugo and Payton used "extreme force" in

pulling the chains between the handcuffs and foot shackles and caused plaintiff to suffer

"significant pain and deep bruising." (Id. 124-25.) Plaintiff was taken to a hospital room where

he observed an "overwhelming presence of law enforcement personnel, including Suffolk County

police, hospital security, and[] parole officials." (Id. ,I 27.) Plaintiff claims that he restated his

refusal to submit to medical treatment and/or a search of his rectum. (Id. ,I 29) Dr. Goodman

then allegedly ordered that plaintiff be sedated, and, over plaintiffs objection, he was sedated.

(Id. ,I,I 29-32.) Plaintiff acknowledges that he "struggle[d] in an effort - - albeit unsuccessful - -

to prevent and avoid being injected with a controlled substance that would undoubtedly

incapacitate him" and in so doing kicked Lugo in the hand causing injury, for which plaintiff was

criminally charged with a felony count of second degree assault with intent to cause physical injury

to a peace officer and a misdemeanor count of second degree obstruction of government

administration.   (Id.   11   47-50.)   According to the complaint, Dr. Goodman "conspired with

police and parole officials to violate plaintiffs clearly established substantive right to refuse

medical treatment." (Id. ,I 34.) Plaintiff alleges that no drugs or other contraband were found.

For relief, plaintiff seeks to recover a monetary award of $5 million in compensatory damages as

well as punitive damages in the sum of $10 million. (Id. at 22.)

                                             DISCUSSION

I.     In Forma Pauperis Application

       Upon review of plaintiff's declaration in support of his application to proceed in forma


                                                   3
pauperis, the Court determines that plaintiff's financial status qualifies him to commence this

action without prepayment of the filing fees. See 28 U.S.C. § 1915(a)(l). Therefore, plaintiff's

request to proceed in forma pauperis is granted.

II.     Sufficiency of the Pleadings

       A.      Legal Standard

       Section 1915 of Title 28 requires a district court to dismiss an in forma pauperis complaint

if the action is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.                See 28 U.S.C. §§

1915(e)(2)(B)(i-iii), 1915A(b).

       It is axiomatic that district courts are required to read pro se complaints liberally, see

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976));

Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010), and to construe them '"to raise the strongest

arguments that [they] suggest [],"'Chavis, 618 F.3d at 170 (quoting Harris v. City of N.Y., 607

F.3d 18, 24 (2d Cir. 2010)). Moreover, at the pleadings stage of the proceeding, the Court must

assume the truth of "all well-pleaded, nonconclusory factual allegations" in the complaint.

Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 123 (2d Cir. 2010), affd, 569 U.S. 108 (2013)

(citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)). However, "[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements ... are not entitled to the assumption

of truth." Iqbal, 556 U.S. at 678 (citation omitted).

       Notwithstanding a plaintiffs pro se status, a complaint must plead sufficient facts to "state

a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the


                                                   4
court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678. The plausibility standard requires "more than a sheer possibility that a

defendant has acted unlawfully." Id. While "detailed factual allegations" are not required, "[a]

pleading that offers 'labels and conclusions' or 'a formulaic recitation of the elements of a cause

of action will not do."' Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III.    Applicable Law

       A. Section 1983

       Section 1983 provides that

       [e]very person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State ... subjects, or causes to be subjected, any citizen of the United
       States ... to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured.

42 U.S.C. § 1983. Section 1983 "is not itself a source of substantive rights, but a method for

vindicating federal rights elsewhere conferred by those parts of the United States Constitution and

federal statutes that it describes." Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); Thomas v.

Roach, 165 F.3d 137, 142 (2d Cir. 1999). To state a§ 1983 claim, a plaintiff must allege two

essential elements. First, the conduct challenged must have been "committed by a person acting

under color of state law." Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting Pitchell v.

Callan, 13 F.3d 545, 547 (2d Cir. 1994)).       Second, "the conduct complained of must have

deprived a person of rights, privileges or immunities secured by the Constitution or laws of the

United States." Id.; see also Snider v. Dylag, 188 F .3d 51, 53 (2d Cir. 1999).

       In addition, in order to state a claim for relief under § 1983, the plaintiff must allege the

personal involvement of a defendant in the purported constitutional deprivation. Farid v. Ellen,

593 F.3d 233, 249 (2d Cir. 2010) (quoting Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006)).

                                                 5
A complaint based upon a violation under § 1983 that does not allege the personal involvement of

a defendant fails as a matter of law. See Johnson v. Barney, 360 F. App'x 199 (2d Cir. 2010).

       B. Application

           1. Claims Against Mr. Hernandez, the twelve John Doe police officers, Jane Doe, and
              eight unidentified BMH security staff members

       Here, although plaintiff seeks to sue Mr. Hernandez, the twelve John Doe Police officers,

Jane Doe, and eight unidentified BMH security staff members, he has not alleged any facts

sufficient for the Court to liberally construe a deprivation of plaintiffs constitutional rights by any

of these individuals. Indeed, apart from the caption, Mr. Hernandez is not again mentioned in

the body of the complaint.      Nor does plaintiff allege anything more than that some of the

unidentified defendants were present during the events described in the complaint.            Further,

plaintiff has not provided any identifying information such that the identities of the individuals

plaintiff seeks to sue could be ascertained by the Suffolk County attorney pursuant to Valentin v.

Dinkins, 121 F.3d 72, 76 (2d Cir. 1997) (per curiam). Thus, as is readily apparent, plaintiff has

not alleged plausible § 1983 claims against these defendants and such claims are dismissed without

prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

           2. Claims Against Parole Officers Lugo, McClean, Payton, Rehal, Botwinick, and
              Mencarelli

       To the extent that plaintiff seeks to recover monetary damages from Lugo, McClean,

Payton, Rehal, Botwinick, and Mencarelli in their official capacities, such claims are barred by the

Eleventh Amendment. Papasan v. Allain, 478 U.S. 265, 276 (1986); Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 98-100 (1984). The Eleventh Amendment bars suits brought

by a state's own citizens in federal court. Woods v. Rondout Valley Cent. Sch. Dist. Bd ofEduc.,

466 F.3d 232, 236 (2d Cir. 2006) (citing Alden v. Maine, 527 U.S. 706, 712 (1999)). Eleventh

Amendment immunity also extends to suits for money damages against state officials in their

                                                  6
official capacities. Will v. Mich. Dep 't ofState Police, 491 U.S. 58, 71 (1989) ("[A] suit against

a state official in his or her official capacity is not a suit against the official but rather is a suit

against the official's office. As such, it is no different from a suit against the State itself.")

(internal citation omitted); McNamara v. Kaye, 06-CV-5169, 2008 WL 3836024, at *8 (E.D.N.Y.

Aug. 13, 2008) ("[L]awsuits against state officers acting [in] their official capacity and lawsuits

against state courts are considered to be lawsuits against the state."). Thus, plaintiffs claims for

damages against the state employees sued in their official capacities are barred by the Eleventh

Amendment, see Darcy v. Lippman, 356 F. App'x 434, 436-37 (2d Cir. 2009) ("The Eleventh

Amendment likewise bars [plaintiff] from pursuing a claim for damages against the individual

defendants in their official capacities"), and are thus dismissed pursuant to 28 U.S.C. §§

1915(e)(2)(B)(ii)-(iii) and 1915A(b). 1 However, the claims against these defendants in their

individual capacities have been plausibly stated and can proceed.

       C.      Leave to Amend

       In light of the pleading deficiencies set forth above with regard to plaintiffs claims against

the unidentified defendants, the Court has considered whether plaintiff should be given an

opportunity to re-plead such claims. Leave to amend should be freely granted when justice so

requires. Fed. R. Civ. P. 15(a)(2). "This relaxed standard applies with particular force to pro

se litigants." Pangburn v. Culbertson, 200 F.3d 65, 70 (2d Cir. 1999). The Second Circuit has

emphasized that a "court should not dismiss [a prose complaint] without granting leave to amend

at least once when a liberal reading of the complaint gives any indication that a valid claim might

be stated." Cuoco v. Moritsugu, 222 F .3d 99, 112 (2d Cir. 2000) (citation omitted).



1
 The Court notes that the plaintiffs § 1983 claims against the individual parole officers in their
official capacities must be dismissed for the additional reason that "[n]either a state nor one of its
agencies nor an official of that agency sued in his or her official capacity is a 'person' under §
1983." Spencer v. Doe, 139 F.3d 107, 111 (2d Cir. 1998); see also Will, 491 U.S. 58 at 71.
                                                  7
       Here, in an abundance of caution and given plaintifr s pro se status, the Court grants

plaintiff leave to file an amended complaint in accordance with this Order. Plaintiff is advised

than an amended complaint completely replaces the original. Therefore, plaintiff must include

all claims against any defendant(s) that he intends to pursue. Any amended complaint shall be

clearly labeled "Amended Complaint," shall bear the same docket number as this order, 18-CV-

4216, and shall be filed within thirty (30) days from the date of this Order. If plaintiff does not

know the identity of any individual he seeks to hold liable, he may name them as "John Doe" or

"Jane Doe," but must also include some identifying information and a description of such

individual's allegedly unlawful conduct or inaction.          Plaintiff should include as much

information as possible in this regard so as to allow the Suffolk County attorney to reasonably

understand who plaintiff seeks to sue and can provide the individual(s) identity upon request

pursuant to Valentin v. Dinkins.

       If plaintiff does not file an amended complaint within the time allowed, summonses shall

issue for the named defendants, including Lugo, McClean, Payton, Rehal, Botwinick, and

Mencarelli in their individual capacities, and the United States Marshal Service ("USMS") shall

serve them.

                                         CONCLUSION

       For the reasons set forth above, plaintifrs application to proceed in forma pauperis is

granted, but his official capacity claims against Lugo, McClean, Payton, Rehal, Botwinick, and

Mencarelli are dismissed with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(iii) and

1915A(b)(2) because they are barred by the Eleventh Amendment. Plaintifrs § 1983 claims

against the unidentified individuals are dismissed without prejudice, and with leave to file an

amended complaint within thirty (30) days from the date of this Order. No summonses shall

issue at this time. If plaintiff timely files an amended complaint, it shall be screened pursuant to

                                                 8
28 U.S.C. § 1915A(a). If plaintiff does not file an amended complaint within the time allowed,

summonses shall issue for the named defendants, including Lugo, McClean, Payton, Rehal,

Botwinick, and Mencarelli in their individual capacities, and the USMS shall serve them.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

                                                                -
                                                             s/ Joseph F. Bianco
SO ORDERED.
                                                                    F. Bianco
                                                                    States District Judge
Dated:          April_!_, 2019
                Central Islip, New York




                                               9
